DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, and 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Taudt et al. (US. Pub: 2015/0226395 A1) of record in view of Jacquemin et al. (US. Pub: 2016/0265732 A1) of record. 
Regarding claim 1, Taudt discloses (in at least figs. 1-8) an optical module, comprising: a light-condensing assembly and a plurality of light sources (1), wherein the plurality of light sources (1) are provided at intervals in one direction (best seen in at least figs. 7 and 8), the light-condensing assembly comprises a condenser (see figs. 1-8), the condenser comprises a plurality of light guiding members (3), a light incident end of each of the light guiding members (3) is provided in one-to-one correspondence with 
Taudt does not expressly disclose the light sources are high beam, and an end face of the light incident end of the light guiding member is arc-shaped. 
Jacquemin discloses a lighting device with optical waveguides (title) comprised of, in part, high beam light sources ([0060]-[0061]), and an end face of the light incident end (36) of the light guiding member (6) is arc-shaped ([0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider using the high beam light sources, and the end face of the light incident end of the light guiding member with the arc-shaped of Jacquemin in the device of Taudt for the benefit of providing an optical module that generate high beam so that the road can be strongly lit to a great distance in front of the vehicle ([0006] Jacquemin). 
Regarding claim 3, Taudt as modified by Jacquemin discloses (in at least figs. 1-3 both refs) the end face of the light incident end is provided with a light-condensing groove (20) having a center point corresponding to a center point of the high beam light source (see at least figs. 1-3).
Regarding claim 4, Taudt discloses (in at least figs. 1-8) the light guiding member has a width increasing gradually from a side of the light guiding member (3) where the light incident end is located, to a side of the light guiding member (3) where the light emergent end is located (best seen in at least fig. 5).
Regarding claim 5, Jacquemin discloses (in at least figs. 1-5) the optical module further comprises a high beam circuit board (see figs. 4 and 5), and the high beam light sources are mounted on the high beam circuit board (see figs. 4 and 5).
Regarding claim 6, Jacquemin discloses (in at least figs. 1-5) the optical module further comprises a heat sink (70), the high beam circuit board is mounted on the heat sink (70; [0064]), the light-condensing assembly further comprises a mounting bracket (58, 60; best seen in fig. 5), and the condenser is connected with the heat sink (70) through the mounting bracket.

Regarding claims 8-12, Taudt as modified by Jacquemin discloses all the claimed limitations except for the recited claimed arrangements. 
However, Jacquemin discloses (in at least figs. 3-5) the optical device comprised of, in part, mounting brackets (58, 60) comprise a first connecting member and second connecting member (best in at least fig. 5).
It would have been obvious to one of ordinary kill in the art before the effective filing date of the invention to consider using the brackets of Jacquemin to arrange the optical module as claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art. 
Regarding claim 13, Jacquemin discloses (in at least figs. 3-5) the optical module further comprises a low beam light source ([0026]; [0060]-[0061]) and a low beam mirror (24), light emitted by the low beam light source is reflected by the low beam mirror (24), and an upper area of the light emergent portion of the condenser is located in an optical path of the light reflected by the low beam mirror (see fig. 4).
Regarding claim 14, Jacquemin discloses (in at least figs. 1-5) a reinforcing rib (38) is connected between the individual light guiding members (6).
Regarding claims 15 and 16, Taudt as modified by Jacquemin discloses all the claimed limitations except for the recited claimed arrangements. 
However, Jacquemin discloses (in at least figs. 3-5) the optical device comprised of, in part, mounting brackets (58, 60) comprise a first connecting member and second connecting member (best in at least fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider arranging the optical device of Taudt as modified by Jacquemin as claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art. 
Regarding claim 17, Taudt discloses (in at least figs. 1-8) an automobile lamp, wherein the optical module according to claim 1 is mounted in the automobile lamp (title).

Regarding claim 19, Taudt discloses (in at least figs. 1-8) the light guiding member (3) has a width increasing gradually from a side of the light guiding member where the light incident end is located (best seen in at least fig. 5), to a side of the light guiding member (3) where the light emergent end is located (see fig. 5).
Regarding claim 20, Taudt discloses (in at least figs. 1-8) the light guiding member (3) has a width increasing gradually from a side of the light guiding member where the light incident end is located (best seen in at least fig. 5), to a side of the light guiding member (3) where the light emergent end is located (see fig. 5).
Response to Arguments
Applicant's arguments filed 10/14/2021 have been fully considered but they are not persuasive. The Applicant argues that the cited references fails to disclose the limitation “an end face of the light incident end of the light guiding member is arc-shaped.”
In response to that argument, the Examiner respectfully disagrees. As pointed out to the attorney during the telephone interview, Jacquemin discloses (in at least fig. 1) an end face of the light incident end (36) of the light guiding member (6) is arc-shaped ([0051]). Therefore, the argument is not persuasive. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875